DETAILED ACTION
This is a first Office action on the merits to the application filed 06/01/2021. Claims 1-68 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 13-17, 22, 34-38, 43, 48-51, 56, 61-64 are rejected under 35 U.S.C 103 as being unpatentable over Berggren et al. (US 2022/0201646), hereinafter “Berggren”, in view of Christoffersson et al. (WO 2018/070908), hereinafter “Christoffersson”.

Regarding claims 1 and 22, Berggren teaches:

A method for supporting position determination of a user equipment (UE) (Fig. 1 UE 100) performed by the UE (Abstract, Idle mode positioning by UE) in a wireless network (Fig.1 RAN network 106, with Network nodes 110a/b/c, which equate to base stations [0083]), comprising: 
receiving a Sounding Reference Signal (SRS) resource configuration for transmitting positioning SRS from a serving base station (See Fig. 6 [0112]: Base station 132 sends positioning configuration information 146 (equates to SRS resource configuration information) to UE 136. [0098-0100]: Positioning configuration information 146, from the base station, may include uplink resources for the UE to transmit uplink reference signals to the node 110. The uplink reference signal may be SRS [0098].), the SRS resource configuration comprising at least one of timing adjustment (TA) See Fig. 6 [0112-0113]: This positioning configuration information may include UL positioning resources usable by the UE to perform positioning operations while in idle mode, including an indication of an interval or a duration over which the uplink reference signals should be transmitted (e.g. transmit window) and/or a periodicity for the transmit window (equates in part to TA information needed for SRS transmission). [0098]: The resource configurations may indicate time and frequency information (allocated for the uplink reference signals), a time offset, a periodicity and/or duration of uplink resources for the SRS signal (i.e. an interval) and/or a sequence ID.)
entering an idle or inactive mode (See Fig. 6, [0112-0113]: After transmitting the positioning configuration information 146 (equates to sending SRS resource configuration), and then to activate positioning in idle mode, the base station 132 may send an RRC connection release message 148 to UE 136. In response the UE 136 enters idle mode at 150.)
transmitting the positioning SRS using the at least one of the TA (See Fig. 6 [0113-0116]: UE performs positioning operations in accordance with positioning configuration information 146. Transmission of uplink reference signals is based on (uplink) resource and timing information indicated in the positioning configuration information 146 [0114]. UE transmits uplink reference signals 162 to base stations 132, neighboring base stations 134 [0116]. UE is operating in idle mode, unchanged.); 
receiving from the serving base station an update to the at least one of the TA ([0102]: Prior to transmission of uplink reference signals (SRSs), the UE checks if the UE has moved such that the positioning configuration information 146 is still valid or needs an update. [0105]: UE receives downlink references signals (see Fig. 8, Step 186) after the positioning configuration information 146, and compute positioning measurements (Steps 188, 190; e.g. time-based or signal-based) while in idle mode (i.e. implementing steps for downlink-based positioning), where downlink resources, measurement interval, transmit window [0105-0106, 0112] and beam information (equates to UL transmission spatial filter information) [0107], timing-based and or signal-strength-based [0132] are indicated or computed.  See Fig. 8, more detail in Fig. 12, Steps 236, 238, 240 and 242)  
transmitting the positioning SRS … while in the idle or inactive mode (See Fig 8 [0109]: Uplink reference signals 192 and a second uplink transmission 198 are transmitted by the UE in the combination of uplink-based and downlink-based positioning process. The results of the first measurement 188, 190 by the UE are transmitted in a second transmission (198) can also utilize transmit reference signals.).
Berggren teaches the UE transmitting multiple uplink reference signals (See Fig. 8, 192 and 196) using the positioning configuration information (146) and measurements (152, 188 and 190), but does not teach explicitly updating the TA and transmitting reference signals using the updated TA:
using the update to the at least one of the TA and the UL transmission spatial filter
 However, Christoffersson, in a similar field of idle-mode positioning using TA information, teaches:
using the update to the at least one of the TA (See Fig. 4a, [0032-0036]: UE determines whether to deploy an updated TA value or to reuse the first TA value [0032]. After decision is made to not use the first TA (result of comparing to a threshold value), then UE receives updated TA value from the network node (Step 210), followed by UE employing updated TA value (Step 212) [0035-0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Christoffersson into the method of Berggren in order to implement a decision to re-use the first TA according to some procedure, and then to re-use or get an updated TA as a result, such that resources are set free that would otherwise have been consumed for a procedure of updating the TA value needlessly [0035, 0037]. 
(Examiner’s note: The crossed out limitations “uplink (UL) transmission spatial filter” are optional and are not selected in this office action. The non-selected limitation in the corresponding dependent claims will be moot.)

Particularly for Claim 22, Berggren teaches:
a wireless transceiver (122 Wireless Interface, Fig. 3) configured to wirelessly communicate with base stations in the wireless network; at least one memory (120 Memory, Fig. 3); at least one processor coupled (118 control circuit, Fig. 3) to the wireless transceiver and the at least one memory, 

Regarding claims 43 and 56, Berggren teaches:
A method for supporting position determination of a user equipment (UE) (Fig. 1 UE 100) performed by a base station (Abstract, Idle mode positioning between UE and BS) in a wireless network (Fig.1 RAN network 106, with Network nodes 110a/b/c, which equate to base stations [0083]), comprising: 
transmitting to the UE a Sounding Reference Signal (SRS) resource configuration for transmitting positioning SRS in an idle or inactive mode (See Fig. 6 [0112]: Base station 132 sends positioning configuration information 146 (equates to SRS resource configuration information) to UE 136. [0098-0100]: Positioning configuration information 146, from the base station, may include uplink resources for the UE to transmit uplink reference signals to the node 110. The uplink reference signal may be SRS [0098].), the SRS resource configuration comprising at least one of timing adjustment (TA) See Fig. 6 [0112-0113]: This positioning configuration information may include UL positioning resources usable by the UE to perform positioning operations while in idle mode, including an indication of an interval or a duration over which the uplink reference signals should be transmitted (e.g. transmit window) and/or a periodicity for the transmit window (equates to TA information needed for SRS transmission). [0098]: The resource configurations may indicate time and frequency information (allocated for the uplink reference signals), a time offset, a periodicity and/or duration of uplink resources for the SRS signal (i.e. an interval) and/or a sequence ID.); 
receiving the positioning SRS transmitted from the UE using the at least one of the TA (See Fig. 6 [0113-0116]: UE performs positioning operations in accordance with positioning configuration information 146. Transmission of uplink reference signals is based on (uplink) resource and timing information indicated in the positioning configuration information 146 [0114]. UE transmits uplink reference signals 162 to base stations 132, neighboring base stations 134 [0116]. UE is operating in idle mode, unchanged.); 
generating positioning measurements using the positioning SRS transmitted from the UE using the at least one of the TA  (See Fig. 8, [0109, 0121-0124]: base stations 123/134 perform respective positioning measurements 194/196 based on the uplink reference signals 192 (SRSs) received [0122].); 
transmitting to the UE an update to the at least one of the TA ([0102]: Prior to transmission of uplink reference signals (SRS), the UE can check if the UE has moved such that the positioning configuration information 146 is still valid or needs an update. [0105]: UE receives downlink references signals (see Fig. 8, Step 186) after the positioning configuration information 146, and compute positioning measurements (Steps 188, 190; e.g. time-based or signal-based) while in idle mode (i.e. implementing steps for downlink-based positioning), where downlink resources, measurement interval, transmit window [0105-0106, 0112] and beam information (equates to UL transmission spatial filter information) [0107], timing-based and or signal-strength-based [0132] are indicated or computed.  (See Fig. 8, more detail in Fig. 12, Steps 236, 238, 240 and 242)).    
receiving the positioning SRS transmitted from the UE … while the UE is in the idle or inactive mode (See Fig 8 [0109, 0121-0124]: Uplink reference signals 192 and a second uplink transmission 198 are transmitted by the UE in the combination of uplink-based and downlink-based positioning process. The results of the first measurement 188, 190 by the UE are transmitted in a second transmission 198 can also utilize transmit reference signals.); and 
generating positioning measurements using the positioning SRS transmitted from the UE using the update to the at least one of the TA (See Fig. 8, [0109, 0121-0124]: base stations 123/134 perform respective positioning measurements194/196 based on the uplink reference signals 192 (SRSs) received [0122])
Berggren teaches the UE transmitting multiple uplink reference signals (See Fig. 8, 192 and 196) using the positioning configuration information (146) and measurements (152, 188 and 190), but does not teach explicitly updating the TA and transmitting reference signals using the updated TA.
…using the update to the at least one of the TA and the UL transmission spatial filter…
 However, Christoffersson, in a similar field of idle-mode positioning using TA information, teaches:
… using the update to the at least one of the TA …(See Fig. 4a, steps 210 and 212 [0032-0036]: UE determines whether to deploy an updated TA value or to reuse the first TA value [0032]. After decision is made to not use the first TA (result of comparing to a threshold value), then (Step 210) UE receives updated TA value from the network node, followed by UE employing updated TA value (Step 212) [0035-0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Christoffersson into the method of Berggren in order to implement a decision to re-use the first TA according to some procedure, and then to re-use or get an updated TA as a result, such that resources are set free that would otherwise have been consumed for a procedure of updating the TA value needlessly [0035, 0037]. 
(Examiner’s note: The crossed out limitations “uplink (UL) transmission spatial filter” are optional and are not selected in this office action. The non-selected limitation(s) in the corresponding dependent claims will be moot.)

Particularly for Claim 56, Berggren teaches:
an external interface (114 Wireless interface Fig. 2) configured to wirelessly communicate with the UE in the wireless network; at least one memory (112 Control circuit includes processor coupled to memory [0085], Fig. 2); at least one processor coupled to the external interface and the at least one memory, 

Regarding claims 13 and 34, Berggren does not teach:
monitoring a relative position of the UE based on inertial measurements while the UE is in the idle or inactive mode; and 
determining when a change in the relative position exceeds a threshold, wherein the UE stops transmission of the positioning SRS while in the idle or inactive mode if the change in the relative position exceeds the threshold before the UE receives the update to the TA.
However, Christoffersson in a similar field discloses measurement of UE position to validate using current TA or updating the TA for reference signal transmissions, teaches:
monitoring a relative position of the UE based on inertial measurements while the UE is in the idle or inactive mode ([0045, 0052]: When in the inactive state, the UE monitors its movement status. The UE then determines whether the existing TA is still valid, and if so, omits the RA procedure for receiving a TA update [0052]. See Fig. 3: Specifically, UE determines whether the first TA is still valid based on a position measurement at a first time point, and a second time point. Such measurement may be performed via a GPS-based method [0045].)
determining when a change in the relative position exceeds a threshold, wherein the UE stops transmission of the positioning SRS while in the idle or inactive mode if the change in the relative position exceeds the threshold before the UE receives the update to the TA. ([0034]: Christoffersson teaches that “information related to propagation time” at two time points, compared to a threshold(s), may comprise one of several measurements used to validate the TA value for UL reference signals (See Fig. 3, 4a). [0045]: In this case, “Information related to propagation time” may comprise communication device position measurement information such as GPS location data, at a first time point and at a second time point. In Step 204, Fig.3, the decision “Is first TA value valid” comprises: Is the position measurement between the UE location at first time point compared to UE location at second time point less than a threshold value, or greater than a threshold value. If less than a threshold value, then the UE movement is considered “small”, and so re-use the TA (Step 206). Otherwise, if greater than threshold value, then the UE movement was “large” enough to require a new TA (210) to be employed (212) See also [0066]: If the internal sensors/GPS indicate no or very short movement (implying comparing to a threshold), the previous TA may be re-used, and otherwise the TA needs to be updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Christoffersson into the method of Berggren in order to implement a threshold-based decision step in determining the validity of the TA so as to avoid updating the TA value needlessly, freeing up network resources (processing power) that would otherwise be consumed [0035, 0037]

Regarding claims 14, 35, 48 and 61, Berggren does not teach:
the UE receives the update to the at least one of the TA and the UL transmission spatial filter in one of a downlink (DL) Physical Data Shared Channel (PDSCH), DL Physical Data Control Channel (PDCCH) transmitted from the serving base station, or a paging message.
However, Christoffersson in a similar field discloses using standard formats for communicating between network node and the UE:
the UE receives the update to the at least one of the TA and the UL transmission spatial filter in a paging message. ([0067]: Signal from the network node (e.g. a paging signal) indicates that the network node has data to send to the UE.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Christoffersson into the method of Berggren in order to use a standard and well-used process to support message exchange in the positioning process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 15, 36, 49 and 62, Berggren does not teach:
the update is valid for one or more positioning SRS resources.
However, Christoffersson teaches:
the update is valid for one … SRS resources. (Abstract, employing an updated TA value for sending data to the network) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Christoffersson into the method of Berggren in order improve on positioning process with the optionality of assigning the same TA update to several SRS resources to reduce repeated updates unnecessarily, reducing latency and bandwidth utilization.

Regarding claims 16, 37, 50 and 63, Berggren does not teach:
separate updates are received for each positioning SRS resource.
However, Christoffersson teaches:
separate updates are received for each positioning SRS resource (Abstract, employing an updated TA value for sending data to the network, implying singular correspondence update to each positioning SRS resource.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Christoffersson into the method of Berggren in order provide optionality for specific one-on-one correspondence for updated TA values for specific SRS resources, to accommodate fast moving UEs in a multi-node environment with overlapping coverage, rather than the larger group of slow or non-moving UEs, to reduce repeated updates unnecessarily, reducing latency and bandwidth utilization.

Regarding claims 17, 38, 51 and 64, Berggren does not teach:
separate updates are received in a single one of the DL PDSCH, DL PDDCCH, or the paging message or are received in multiple ones of the DL PDSCH, DL PDDCCH, or the paging message.
However, Christoffersson in a similar field discloses using standard formats for communicating between network node and the UE:
separate updates are received in a single paging message. ([0067]: Signal from the network node (e.g. a paging signal) indicates that the network node has data to send to the UE.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Christoffersson into the method of Berggren in order to use a standard and well-used process to support message exchange in the positioning process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 18, 39, 52 and 65, Berggren teaches its/their respective base claim:
transmitting UL signals on pre-configured resources with multiple pre- configured UL transmission spatial filters; 
wherein the update to the UL transmission spatial filter is received from the serving base station is received in response to the transmitted UL signals on the pre- configured resources with the multiple pre-configured UL transmission spatial filters.
(Berggren, See Examiner’s note on claim 1; the recited limitation “uplink UL transmission spatial filters” is not selected in claim 1, and therefore is moot.)

Regarding claims 19, 40, 53 and 66, Berggren teaches:
wherein receiving from the serving base station the SRS resource configuration comprises receiving multiple SRS resource configurations (See Fig. 8, Positioning Configuration Information 146 comprises of uplink resources of more than one network node (serving gNB, neighboring gNB) for a multi-node network (Fig.1)), 
wherein transmitting the positioning SRS uses a first PRS resource configuration ([0104]: the downlink reference signal (186, Fig. 8) may be a PRS reference signal utilized for positioning purposes.) from the multiple SRS resource configurations, further comprising receiving from the serving base station a selection of a second SRS resource configuration from the multiple SRS resource configurations, and wherein transmitting the positioning SRS uses the second SRS resource configuration (See Fig. 8, Positioning Configuration Information 146 comprises of uplink resources from more than one network node (serving gNB, neighboring gNB) comprising multiple positioning SRS configurations. Additional configuration information/update indicated in the 186 Downlink Reference Signals comprise a second or additional SRS resource set; also indicated as 230/236 in Fig. 12 for combination idle-mode process.)

Regarding claims 20, 41, 54 and 67, Berggren teaches:
The method of claim 19, wherein the selection of the second SRS resource configuration is received with the update to the at least one of the TA (See Fig. 8, Positioning Configuration Information 146 comprises of uplink resources [0122], with additional configuration information/update indicated in the 186 Downlink Reference Signals comprise a second or additional SRS resource set; also indicated as 230/236 in Fig. 12 for combination idle-mode process. [0131-0132]. )

Regarding claims 21, 42, 55 and 68, Berggren does not teach:
the UE receives the selection of the second SRS resource configuration from the serving base station in one of a downlink (DL) Physical Data Shared Channel (PDSCH), DL Physical Data Control Channel (PDCCH) transmitted from the serving base station, or a paging message.
However, Christoffersson in a similar field discloses using standard formats for communicating between network node and the UE:
the UE receives the selection of the second SRS resource configuration from the serving base station in a paging message ([0067]: Signal from the network node (e.g. a paging signal) indicates that the network node has data to send to the UE.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Christoffersson into the method of Berggren in order to use a standard and well-used process to support message exchange in the positioning process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 2 - 5, 23 - 26, 44 - 47, and 57 - 60 are rejected under 35 U.S.C 103 as being unpatentable over Berggren in view of Christoffersson, in further view of Zhou et al. (US 2021/0285614), hereinafter Zhou.

Regarding claims 2, 23, 44 and 57, Berggren teaches:
the SRS resource configuration … while in the idle or inactive mode (See Fig. 6, [0112-0113]: After transmitting the positioning configuration information 146, base station instructs the UE 136, to enter idle mode at 150.) 
Berggren and Chrisoffersson do not teach:
the SRS resource configuration comprises at least one expiration timer for the at least one of the TA and the UL transmission spatial filter, wherein the UE stops transmission of the positioning SRS … if the at least one expiration timer expires before the UE receives the update to the at least one of the TA and the UL transmission spatial filter.
However, Zhou in a similar field, teaches using a time alignment timer to enable activation and then deactivation of SRS transmission between UE and base station.
the SRS resource configuration comprises at least one expiration timer for the at least one of the TA and the UL transmission spatial filter, (See Fig. 42, [0382-0385]: The UE can receive one or more RRC configurations of parameters of SP SRS from a gNB/base station [0382] including periodicity of SRS transmission, time frequency resources, power control and radio parameters (bandwidth, frequency hopping, transmission comb and offset, frequency-domain position (indicating spatial/beamforming parameters)), at any time.  UE may also receive a timing advance command MAC CE (1st MAC CE indicating TAC, Fig 42) that starts a time alignment timer (TAT, Fig. 42) based on an RRC configured time alignment timer value [0383]. Also the UE receives a SRS activation/deactivation MAC CE (2nd MAC CE activating the SRSs, Fig.42) to activate SRS resource set. In response to receiving both these MAC CE signals, the UE may transmit SRSs until the time alignment timer (TAT) expires [0383] Fig. 42), wherein the UE stops transmission of the positioning SRS … if the at least one expiration timer expires before the UE receives the update to the at least one of the TA ([0384]: One or more second RRC messages for re-configuring the SRS resource set (equates to update message) received by the UE only during the time the TAT is ongoing can be used for SRS transmissions, as the SRS resource set is activated. However, once the TAT expires, the UE will deactivate the activated SRS resource set, effectively stopping SRS transmissions. Any second RRC message received for reconfiguring/updating the SRS configuration, after expiration, will be essentially ignored because the SRS resource set is deactivated, so SRSs will not be transmitted. [0384]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhou into the method of Berggren in view of Christoffersson in order to implement a timer threshold function to a UE positioning process, that would function and deliver similar results regardless if the UE were in idle or active mode, by curtailing unnecessary SRS transmissions, avoiding unexpected behavior of SRS transmission and freeing up SRS resources, in effort to improve positioning efficiency and decrease battery consumption in the UE [0384].

Regarding claims 3, 24, 45 and 58, Berggren and Christoffersson do not teach:
the TA comprises separate TAs associated with different positioning SRS resources and the SRS resource configuration comprises separate expiration timers for the TAs associated with the different positioning SRS resources. 
However, Zhou in a similar field, discloses multiple RRC messages correlating to one or more SRS resource sets:
the TA comprises separate TAs associated with different positioning SRS resources and the SRS resource configuration comprises separate expiration timers for the TAs associated with the different positioning SRS resources. ([0382]. See Fig.42. Base station may transmit one or more RRC messages comprising configuration parameters of one or more SRS resource sets, MAC CE indicating TAC (timing advance command) and MAC E activating a SRS resource set of one or more SRS resource sets. Parameters include including periodicity of SRS transmission, time frequency resources, power control and radio parameters) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhou into the method of Berggren in view of Christoffersson in order to provide the optionality of specific updates for specific positioning SRS resources, so that updates are not improperly used for STS resources that do not need them, to avoid transmitting unexpected (or useless SRSs) to the base station, therefore reducing UE battery power consumption [0381, Zhou]. 

Regarding claims 4, 25, 46 and 59, Berggren and Christoffersson do not teach:
the UL transmission spatial filter comprises separate UL transmission spatial filters associated with different positioning SRS resources and the SRS resource configuration comprises separate expiration timers for the UL transmission spatial filters associated with the different positioning SRS resources.
However, Zhou in a similar field, discloses multiple RRC messages correlating to one or more SRS resource sets: 
the UL transmission spatial filter comprises separate UL transmission spatial filters associated with different positioning SRS resources and the SRS resource configuration comprises separate expiration timers for the UL transmission spatial filters associated with the different positioning SRS resources. ([0382]. See Fig.42. Base station may transmit one or more RRC messages comprising configuration parameters of one or more SRS resource sets, MAC CE indicating TAC (timing advance command) and MAC E activating a SRS resource set of one or more SRS resource sets. Parameters include including power control and radio parameter (bandwidth, frequency hopping, transmission comb and offset, frequency-domain position (indicating spatial/beamforming parameters).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhou into the method of Berggren in view of Christoffersson for the same reason as claim 2 above.

Regarding claims 5, 26, 47 and 60, Berggren and Christoffersson do not teach:
the update to the at least one of the TA and the UL transmission spatial filter resets the at least one expiration timer for the at least one of the TA and the UL transmission spatial filter.
However, Zhou in a similar field, discloses multiple RRC messages for each SRS resource set for each configuration parameter set.
 the update to the at least one of the TA and the UL transmission spatial filter resets the at least one expiration timer for the at least one of the TA and the UL transmission spatial filter. (See Fig. 42, [0384]: Upon TAT expiration, the UE deactivates the SRS resource set and notifies the RRC to release the PUCCH/SRS resources for serving cells, and consider all running time alignment timers as expired. The uplink alignment process starts again with one or more RRC configurations, alongside 1st MAC CE indicating TAC and 2nd MAC CE activating the SRS resource, initiating the TAT timer from start setting.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhou into the method of Berggren in view of Christoffersson in order to improve adaptability of the termination step of Zhou so that the positioning process can start cleanly in default (or start setting). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 6 -10, 27 - 31 are rejected under 35 U.S.C 103 as being unpatentable over Berggren, in view of Christoffersson, in further view of BI et al. (US 2021/0289463), hereinafter “BI”.

Regarding claims 6 and 27, Berggren teaches:
monitoring power of received signals from one or more base stations while the UE is in the idle or inactive mode (See Fig. 8, [0109]: In the combination approach (both uplink- and downlink-based positioning), the UE can receive and measure downlink reference signals 186 (implies monitoring power of received signals from base station) from the RAN nodes 110. Downlink measurement information include signal strength measurement 188, and transmitted as downlink measurement information 196, to nodes); 
Berggren and Christoffersson do not teach:
determining when a change in the power of received signals exceeds a threshold, wherein the UE stops transmission of the positioning SRS while in the idle or inactive mode if the change in the power of the received signals exceeds the threshold before the UE receives the update to the TA.
However, Bi in a similar field discloses using changes in reference signal received power (RSRP) to validate TA for uplink reference signal transmission to a base station:
determining when a change in the power of received signals ([0085]: Terminal device may detect the RSRPs of the downlink signal over a period of time, and determine a strength change value of the downlink signal. Implying at least two RSRP measurements.) exceeds a threshold ([0084-0086]: Terminal may generate a first variation message used to indicate the strength change value (difference in RSRP measurements) and determine, depending on whether the first variation message meets the preset TA update condition, whether to send the uplink signal [0084] with the updated TA. The terminal compares the first variation value to a first threshold and to a second threshold, where the two threshold values are different thresholds [0088].  If the first variation is less than or equal to the first threshold, then the terminal device does not update the TA [0090].  If the first variation is in between the first and second threshold, the terminal may [0090] or definitely send [0091] the uplink signal to update a TA.), wherein the UE stops transmission of the positioning SRS if the change in the power of the received signals exceeds the threshold before the UE receives the update to the TA ([0091]: In the case where the terminal device definitely sends an uplink signal, the terminal obtains a valid TA value and  employs such value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Bi into the method of Berggren in view of Christoffersson in order to implement a decision step using received signal power compared to a pre-specified threshold, that would function and deliver similar results regardless if the UE were in idle or active mode, by curtailing unnecessary SRS transmissions, reduce interference to other users cause by inappropriate  TA values [0093].

Regarding claims 8 and 29, Berggren teaches:
the TA comprises separate TAs associated with different positioning SRS resources (See Fig. 8, [0121]: uplink and downlink resources, as well as other configuration information, are indicated in the positioning configuration information 146, from a set of nodes (at least one), such that each node would have its unique resources as each are positioned differently (Fig.1))
Berggren, Christoffersson and Zhou do not teach:
for each positioning SRS resource the change in the power of the received signals is based on a first reference pathloss associated with the positioning SRS resource. 
However, Bi teaches:
for each positioning SRS resource the change in the power of the received signals is based on a first reference pathloss associated with the positioning SRS resource. (0084, 0086, 0096]: When it is determined that the first variation meets a TA update condition, where the strength change value exceeds a threshold, then the first RSRP measurement would indicate a first pathloss reference, and the second RSRP measurement would indicate a second pathloss reference. The change in receive power is reflected with the pathloss reference, given that node transmit power is typically constant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of BI into the method of Berggren in view of Christoffersson for the same reason as claim 6 above.

Regarding claims 9 and 30, Berggren, Christoffersson and Zhou do not teach:
a different threshold is used for each different positioning SRS resource.
However, Bi teaches:
a different threshold is used for each different positioning SRS resource. ([0097]: A third threshold may be considered, different than the first and second threshold, and may be determined based on an actual communication transmissions scenario, or such factors as channel condition between the terminal and the network device (which would indicate in part a positioning SRS resource).  This third threshold would be associated with a different SRS resource than the first.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of BI into the method of Berggren in view of Christoffersson for the same reason as claim 6 above.

Regarding claims 10 and 31, Berggren, Christoffersson and Zhou do not teach:
for each positioning SRS resource the change in the power of the received signals is further based on a second reference pathloss, and wherein corresponding thresholds are used for each reference pathloss.
However, Bi teaches:
for each positioning SRS resource the change in the power of the received signals is further based on a second reference pathloss, and wherein corresponding thresholds are used for each reference pathloss. (0084, 0086, 0096]: When it is determined that the first variation meets a TA update condition, where the strength change value exceeds a threshold, then the first RSRP measurement would indicate a first pathloss reference, and the second RSRP measurement would indicate a second pathloss reference, given that node transmit power is typically configured.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of BI into the method of Berggren in view of Christoffersson for the same reason as claim 6 above.

Claims 7 and 28 are rejected under 35 U.S.C 103 as being unpatentable over Berggren, in view of Christoffersson and BI, in further view of Vos et al. (US 2020/0260397), hereinafter “Vos”.

Regarding claims 7 and 28, Berggren, Christoffersson and BI do not teach:
updating a reference power for determining when the change in the power of the received signals exceeds the threshold when the UE receives the update to the TA.
However, Vos in a similar field of updating TA for UE using reference signal received power teaches:
updating a reference power for determining when the change in the power of the received signals exceeds the threshold when the UE receives the update to the TA. ([0032 – 0039]: The UE will determine the current RSRP, and measure delta_RSRP [0031], of DL reference signals to check valid TA to use for UL transmission. If the RSRP has changed too much the UE does not transmit [0036]. The UE performs a RACH procedure to obtain a new TA and also new RSRP thresholds. [0038]: UE can calculate the RSRP change thresholds, or [0039]: the UE is given one or more RSRP change thresholds. Implied with the change of RSRP threshold, is the change (or update) of the reference signal power corresponding to the new TA.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Vos into the method of Berggren, in view of Christoffersson and BI in order to adapt adjustments to the RSRP measurement and decision to the latest position of a mobile UE, such that unnecessary updates to the TA, reference power level for delta_RSRP measurement can reduce utilization of transmission and bandwidth resources, and preserve UE battery capacity.

Claims 11-12, 32-33 are rejected under 35 U.S.C 103 as being unpatentable over Berggren, in view of Christoffersson, in view of Zhou, in further view of BI et al. (US 2021/0289463), hereinafter “BI”.

Regarding claims 11 and 32, Berggren and Christoffersson do not teach:
the UE stops transmission of the positioning SRS while in the idle or inactive mode if the change in the power of the received signals in either the first reference pathloss or the second reference pathloss exceeds a corresponding threshold before the UE receives the update to the TA.
However, Zhou teaches:
the UE stops transmission of the positioning SRS while in the idle or inactive mode (See Fig. 42 Transmission of SRS is halted after defining criteria, expiring TAT, is met. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhou into the method of Berggren and Christoffersson in order to complete the idle-base positioning process with the termination of SRS transmission due to invalid TA, so as to reduce resources utilization. 
Bi teaches:
the change in the power of the received signals in either the first reference pathloss exceeds a corresponding threshold before the UE receives the update to the TA. (0084, 0086, 0096]: When it is determined that the first variation meets a TA update condition, where the strength change value exceeds a threshold, the first RSRP measurement would indicate a non-negligent, first pathloss reference, and the second RSRP measurement would indicate a non-negligent, second pathloss reference. Change in power in either calculation of the first pathloss distinguished enough to be more than “slightly” or that the user location does not change much, would indicate the first variation meets the TA update condition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Bi into the method of Berggren in view of Christoffersson and Zhou to apply excess change in received signal power as a similar criteria for updating the TA or to reuse the first TA, where similar process yields similar, expected results. 

Regarding claims 12 and 33, Berggren and Christoffersson do not teach:
the UE stops transmission of the positioning SRS while in the idle or inactive mode if the change in the power of the received signals in both the first reference pathloss and the second reference pathloss exceeds a corresponding threshold before the UE receives the update to the TA.
However, Zhou teaches:
the UE stops transmission of the positioning SRS while in the idle or inactive mode (See Fig. 42 Transmission of SRS is halted after defining criteria, expiring TAT, is met. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhou into the method of Berggren and Christoffersson in order to complete the idle-base positioning process with the termination of SRS transmission due to invalid TA, so as to reduce resources utilization. 
Bi teaches:
the change in the power of the received signals in either the first reference pathloss and the second reference pathloss exceeds a corresponding threshold before the UE receives the update to the TA. (0084, 0086, 0096]: When it is determined that the first variation meets a TA update condition, where the strength change value exceeds a threshold, the first RSRP measurement would indicate a non-negligent, first pathloss reference, and the second RSRP measurement would indicate a non-negligent, second pathloss reference. Change in power in the calculation of the first and second pathloss distinguished enough to be more than “slightly” or that the user location does not change much, would indicate the first variation meets the TA update condition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Bi into the method of Berggren in view of Christoffersson and Zhou to apply excess change in received signal power as a similar criteria for updating the TA or to reuse the first TA, where similar process yields similar, expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./              Examiner, Art Unit 2461                                                                                                                                                                                          

/JASON E MATTIS/              Primary Examiner, Art Unit 2461